STROUD, Judge
concurring in part and dissenting in part.
I agree with the majority that the trial court did not abuse its discretion in striking the John Jones affidavit. I therefore concur in section IV of the majority’s opinion. I must respectfully dissent as to the *558remainder, however, as I believe that the evidence shows that the Town of Cedar Point has expressly accepted the portion of Front Street now part of Waterway Drive and that there are genuine issues of material fact as to whether plaintiffs’ withdrawal was effective and whether the Town has acquired a prescriptive easement as to the portion of Waterway Drive outside of the original Front Street dedication.
VI. Interlocutory appeal
Although I agree that this appeal is from a final order and is thus subject to review, the majority does not address why this appeal is not interlocutory except by a footnote. I believe that we should address this issue more fully. Both parties had filed motions for partial summary judgment which limited the scope of their request to the issues regarding dedication of the street as shown on the map and excluding the additional area, known as the “encroachment area.” The plaintiff’s motion for partial summary judgment requested that the trial court grant the relief sought in their first claim for relief: which was specifically for
a decision pursuant to the Uniform Declaratory Judgment Act, N.C. Gen. Stat. § 1-253 et seq., holding that any public dedication of the Front Street Area and any public right-of-way thereby created have been abandoned by the public; that any such public dedication has been effectively and conclusively withdrawn upon the recording of the Declaration of Withdrawal; and that no person, including Cedar Point, shall have any right or cause of action to enforce any public easement or right-of way over the Front Street area.”
Defendant’s’ motion is also, entitled as a motion for partial summary judgment and requests summary judgment on the following issues:
a. For a judgment declaring that the right-of-way of Front Street between Hill and Bell Streets as shown on the map titled “Part of the John S. Jones Property ‘known as’ Cedar Point,” dated June 8, 1936 and recorded in Map Book 1, Page 113, Carteret County, Register of Deeds office is a public municipal street within Cedar Point’s municipal street system; [Fn 1] and,
b. For a judgment dismissing Plaintiffs’ First, Second and Third Claims for Relief.
[Fn 1]
*559It is factually undisputed that part of the 1936 Front Street right-of-way has been washed away and that the travelled portion of the street in these areas has shifted to the north out of the original 1936 right-of-way lines (the “encroachment area”). However, at the time of filing this response and cross motions Cedar Point is not prepared to argue that the undisputed facts as a matter of law establish the encroachment area as part of the Cedar Point municipal street system. Cedar Point does strenuously contend that the encroachment area has become a part of its municipal street system, and reserves the right to either amend its cross motion to include this issue on a summary judgment proceeding, or to carry the issue to a trier of fact at trial.
A ruling only upon both of the motions for partial summary judgment would still leave open the issues raised in (1) plaintiffs’ third claim, which was “in the alternative” to the first claim and (2) defendant’s counterclaim as to a determination of any prescriptive easement rights over the encroachment area, as specifically noted in footnote 1 of defendant’s motion for partial summary judgment. Yet it also appears from the record that THYE parties both presented evidence and argued fully both the issues of dedication and prescriptive easement at the summary judgment hearing and no party has raised any objection that the trial court improperly considered any issues at that hearing.1 Thus it appears that the trial court actually determined, by its terse ruling that “Waterway Drive is a private road” that there was no genuine issue of material fact as to any issue such that: (1) the plaintiffs were entitled to withdraw the dedication of Front Street, so the area shown on the 1936 Plat was not a public road by dedication; and (2) defendant had not acquired any prescriptive rights as to either the area shown on the dedication map or to the encroachment area. As this is a final ruling on all issues, the appeal is not interlocutory.
*560VII. Summary Judgment
I respectfully disagree with the majority’s analysis as to the issues of acceptance and withdrawal. Therefore, I dissent as to section II of the majority opinion.
A. Standard of Review'
We review a trial court order granting or denying a summary judgment motion on a de novo basis, with our examination of the trial court’s order focused on determining whether there is a genuine issue of material fact and whether either party is entitled to judgment as a matter of law. As part of that process, we view the evidence in the light most favorable to the nonmoving party.
Beeson v. Palombo, _ N.C. App. _, _, 727 S.E.2d 343, 346-47 (2012).
B. Dedication of Front Street
“Dedication is a form of transfer whereby an individual grants to the public rights of use in his or her lands.” Kraft v. Town of Mt. Olive, 183 N.C. App. 415, 418, 645 S.E.2d 132, 135 (2007) (citation omitted). “Because North Carolina does not have statutory guidelines for dedicating streets to the public, the common law principles of offer and acceptance apply.” Tower Development Partners v. Zell, 120 N.C. App. 136, 140, 461 S.E.2d 17, 20 (1995). The original owner’s intent to “dedicate must clearly appear, though such intention may be shown by deed, by words, or by acts.” Id. (quotation marks, citation, and emphasis omitted).
A dedication of a road to the general public is a revocable offer until it is accepted on the part of the public in some recognized legal manner and by a proper public authority. A ‘proper public authority’ is a governing body having jurisdiction over the location of the dedicated property, such as a municipality, an incorporated town, a county, or any public body having the power to exercise eminent domain over the dedicated property.
Bumgarner v. Reneau, 105 N.C. App. 362, 366, 413 S.E.2d 565, 568 (quotation marks and citations omitted), aff’d as modified, 332 N.C. 624, 422 S.E.2d 686 (1992). Acceptance by a proper public authority can be express or implied. Metcalf v. Black Dog Realty, LLC, 200 N.C. App. 619, 631, 684 S.E.2d 709, 718 (2009).
*5611. Express Acceptance of Dedication
“Express acceptance can occur, inter alia, by a formal ratification, resolution, or order by proper officials, the adoption of an ordinance, a town council’s vote of approval, or the signing of a written instrument by proper authorities.” Kraft, 183 N.C. App. at 420, 645 S.E.2d at 137 (citation and quotation marks omitted). Both parties agree that the 1936 plat dedicates the portion of John S. Jones’ land known as Front Street to public use, so the first contested issue is whether the Town of Cedar Point accepted the 1936 dedication of the right-of-way known as Front Street prior to plaintiffs’ withdrawal of that dedication in 2010. Plaintiffs contend that Cedar Point’s 1989 resolution (“1989 Resolution”) authorizing the town to accept certain streets and the town’s subsequent 1990 “Notice of Acceptance of Dedication” (“1990 Notice”) are so fundamentally flawed as to be insufficient to constitute an express acceptance of the 1936 dedication. While I agree that neither document is a model to be emulated, for the following reasons I would hold that, read together, they are more than sufficient to constitute an express acceptance.
On 27 June 1989 the Town of Cedar Point Board of Commissioners passed a resolution authorizing “the Mayor, as agent for the town, to accept the dedication of’ six specific streets and “7. Such other streets as shall be offered for dedication prior to July 31, 1989.” In the following year, 1990, the Town of Cedar Point issued a “Notice of Acceptance of Dedication”, stating that Cedar Point
has previously accepted the dedication of the following streets within said Town:
4. Front Street
Described as that portion of the street named “Front Street” as the same is shown on that Map of the John S. Jones Property, known as Cedar Point, recorded in Map Book 1, Page 113, Carteret County Registry, that runs between Bell and Hill Street.
Both the 1989 Resolution and the 1990 Notice of Acceptance were also recorded with the Carteret County Register of Deeds. The question is whether these provisions are sufficient to constitute an acceptance by official written instrument.
An acceptance is a manifestation of intent to be bound following an offer. See Parker v. Glosson, 182 N.C. App. 229, 232, 641 S.E.2d *562735, 737 (2007). In the context of a dedication, an acceptance must demonstrate the intent of the town or municipality to assent to the offer of the dedicator.
Dedications are normally considered under the rubric of the common law of offer and acceptance. See Tower Development Partners, 120 N.C. App. at 140, 461 S.E.2d at 20. However, where the acceptance is by resolution or ordinance, it is proper to construe the text purported to accept the dedication under the rules for statutory construction. See Clark v. City of Charlotte, 66 N.C. App. 437, 439, 311 S.E.2d 71, 72 (1984) (stating that the rules of statutory construction apply to local ordinances). A basic rule of statutory construction is that courts should “give effect to the intent of the legislature.” Wal-Mart Stores East, Inc. v. Hinton, 197 N.C. App. 30, 39, 676 S.E.2d 634, 642 (2009) (quotation marks and citation omitted).2 “The primary indicator of legislative intent is statutory language; the judiciary must give clear and unambiguous language its plain and definite meaning.” Id. (quotation marks and citation omitted). However, “[w]here a literal reading of a statute will lead to absurd results, or contravene the manifest purpose of the Legislature, as otherwise expressed, the reason and purpose of the law shall control and the strict letter thereof shall be disregarded.” Taylor v. Crisp, 286 N.C. 488, 496, 212 S.E.2d 381, 386 (1975) (quotation marks and citation omitted). Thus, in considering the 1989 Resolution and the 1990 Notice, the fundamental question we must consider is whether the Town of Cedar Point manifested an intent to accept the Front Street dedication. I would find that the Town did manifest such intent.
The 1989 Resolution clearly and in plain language indicates that the Town of Cedar Point authorized the Mayor to accept dedicated streets with that resolution. The only question is whether provision 7 includes the Front Street dedication. Plaintiffs contend that the language of provision 7 of the 1989 Resolution is clear. That provision uses the future tense “as shall be offered . . . prior to July 31, 1989[,]” which would not cover Front Street, and not the past “as have been offered” or future perfect “as shall have been offered[,]” which would. *563However, reading provision 7 of the 1989 Resolution literally would mean that the Board of Commissioners meant to authorize only the acceptance of the named streets and any other street that would happen to be dedicated in the month between 27 June and 31 July 1989. There is no reason to think that the Board intended this resolution to have that effect. See State v. Humphries, 210 N.C. 406, 410 186 S.E. 473, 476 (1936) (observing that “[i]f the grammatical sense of the words is inconsistent with the purpose of the statute or would involve absurdity, the grammatical sense must be modified or extended to avoid such inconvenience.”).
“[W]hen the meaning of a statute is in doubt, reference may be made to the title and context of an act to determine the legislative purpose.” Preston v. Thompson, 53 N.C. App. 290, 292, 280 S.E.2d 780, 782, disc. rev. denied, 304 N.C. 392, 285 S.E.2d 833 (1981). The 1989 Resolution is entitled “Resolution Authorizing the Town of Cedar Point to Accept Certain Streets Within the Town.” The creation of public rights-of-way by acceptance of a dedication is one of the important powers of a city or town. See N.C. Gen. Stat. § 160A-296(a) (establishing that cities have general authority over public streets, including to acquire “land therefor by dedication”). Given that the Town of Cedar Point was only incorporated in 1988, the Town could not have formally accepted past dedications much earlier than this resolution.
The intent of this resolution as a whole is to accept past dedications of rights of way as part of the initial organization and establishment of the Town of Cedar Point. All six of the listed streets were dedicated prior to the Resolution, as they are listed in the Resolution by their recorded plat numbers. Read literally, provision 7 would be the only future-looking provision in an otherwise backward-looking document, and a quite limited one at that. Therefore, it is more rational to read provision 7 as authorizing acceptance of all dedications that “shall have been dedicated” before 31 July 1989. See Burgess v. Joseph Schlitz Brewing Co., 298 N.C. 520, 524, 259 S.E.2d 248, 251 (1979) (stating that “the words and phrases of a statute must be interpreted contextually, in a manner which harmonizes with the other provisions of the statute and which gives effect to the reason and purpose of the statute.” (citations omitted)). Read this way, it operates as a catch-all backward-looking authorization of acceptance of prior dedications that, after 1988, fall under the jurisdiction of Cedar Point.
Read in context with the above authorization and rules of construction, the 1990 Notice confirms that the Town intended to accept Front Street. Although replete with errors, such as accepting streets *564that had not been dedicated and inconsistent dates, the 1990 Notice indicates that the Mayor, with authorization from the Town, did in fact accept Front Street. In the relevant parts, this Notice describes the Front Street dedication in detail and notes that it has been accepted. The Notice specifically mentions Front Street, describes the location of the right-of-way, and references the correct plat. This document could be read as having the opposite tense problem from the 1989 resolution in that it refers to the relevant dedication as having been previously accepted (as opposed to stating that the dedication “is hereby accepted” or something to that effect). It could also be read as confirming the prior acceptance of Front Street as expressed in the 1989 Resolution, indicating that the Town believed that Front Street was “previously accepted” by the 1989 Resolution. Either way, as it clearly references the Front Street dedication in a document indicating that the listed streets have been accepted, it demonstrates the intent of the Town of Cedar Point to accept the dedication made by John S. Jones. I would hold that this intent to accept manifested in an official writing signed by the Mayor of the Town of Cedar Point, read together with the 1989 Resolution authorizing acceptance of rights-of-way for the newly-formed town, is more than sufficient to constitute express acceptance of the Front Street dedication.
2. Abandonment and Withdrawal
“It is now well settled that the dedication of a street may not be withdrawn, if the dedication has been accepted and the street or any part of it is actually opened and used by the public.” Food Town Stores, Inc. v. City of Salisbury, 300 N.C. 21, 29, 265 S.E.2d 123, 129 (1980) (quotation marks, citation, and parentheses omitted, emphasis in original).3 Having concluded that the Town of Cedar Point accepted the Front Street dedication, I must consider whether the dedication remained revocable under N.C. Gen. Stat. § 136-96 at the time plaintiffs filed their 2010 withdrawal of the dedication. If no part of a road dedicated to public use is so used within the fifteen years after the initial dedication, that dedication “shall be thereby conclusively presumed to have been abandoned by the public[,]” N.C. Gen. Stat. § 136-96, and becomes “subject to withdrawal” under § 136-96. Steadman v. Town of Pinetops, 251 N.C. 509, 516, 112 S.E.2d 102, 107 (1960). However, “no abandonment . . . shall be presumed until the dedicator or some one or more of those claiming under him file and *565cause to be recorded in the register’s office of the county where such land lies a declaration withdrawing” the dedication. N.C. Gen. Stat. § 136-96.
Moreover, abandonment is not presumed retroactively once a withdrawal is filed. Janicki v. Lorek, 255 N.C. 53, 58, 120 S.E.2d 413, 417 (1961) (holding that if the dedication is accepted and opened to the public “at any time before withdrawal, the dedication is complete and it may not thereafter be withdrawn.” (citation and emphasis omitted)); see Osborne v. Town of North Wilkesboro, 280 N.C. 696, 700, 187 S.E.2d 102, 104 (1972) (noting that “[i]f the authorities for the statutory period fail to use the dedicated strips, the right to use is destroyed by a withdrawal.” (emphasis added)). Thus, a dedication only becomes subject to withdrawal under § 136-96 after fifteen years of non-use, but the conclusive presumption of abandonment does not become effective until the filing of the withdrawal. See Steadman, 251 N.C. at 516, 112 S.E.2d at 107; Janicki, 255 N.C. at 58, 120 S.E.2d at 417. If the withdrawal was filed after both public acceptance and use of at least part of the dedicated land, that withdrawal will not be effective, even if the land remained unused for the initial fifteen year period after the dedication. Janicki, 255 N.C. at 58, 120 S.E.2d at 417.
Here, although the Town’s acceptance was significantly more than fifteen years after the initial dedication, plaintiffs’ withdrawal was filed only in 2010. Another part of Front Street, the section east of Jones Street now called Sunset Drive, has been formally opened, paved, and incorporated into the town’s street system. It is not clear when that section of Front Street was accepted and opened by the Town. “[T]he dedication of a street may not be withdrawn, if the dedication has been accepted and the street or any part of it is actually opened and used by the public.” Food Town Stores, Inc., 300 N.C. at 29, 265 S.E.2d at 129 (quotation marks, citation, and parentheses omitted, emphasis in original). Thus, if the Town had opened Sunset Drive before plaintiffs’ withdrawal, the withdrawal of the portion of Front Street on Waterway Drive would be ineffective. Therefore, I would hold that there is a genuine issue of material fact as to whether plaintiffs’ withdrawal was effective.
C. Prescriptive easement over encroachment area
I would also hold that there is a genuine issue of material fact as to whether the Town acquired a prescriptive easement over that area of Waterway Drive outside of the Front Street dedication. Therefore, I dissent from Section III of the majority opinion.
*566It is undisputed that at least part of the street known as Waterway Drive includes land outside of the 1936 Front Street dedication. Defendants contend that they have prescriptive rights over that encroachment area outside of Front Street and that the trial court erred in granting summary judgment in plaintiffs’ favor on this claim. Plaintiffs counter that the public’s use of Waterway Drive was permissive and therefore the public could not acquire rights to that land by prescription. Plaintiff also argues that defendant is required to show public maintenance of Waterway Drive in order to establish a prima facie case for a public prescriptive easement. The majority holds that even if maintenance is not required, defendant failed to establish a prescriptive easement because they cannot show that public use was hostile.
In order to prevail in an action to establish an easement by prescription, a plaintiff must prove the following elements by the greater weight of the evidence: (1) that the use is adverse, hostile or under claim of right; (2) that the use has been open and notorious such that the true owner had notice of the claim; (3) that the use has been continuous and uninterrupted for a period of at least twenty years; and (4) that there is substantial identity of the easement claimed throughout the twenty-year period. An easement by prescription is not favored in the law, and it is the better-reasoned view to place the burden of proving every essential element on the party who is claiming against the interests of the true owner.
In North Carolina, the law presumes that the use of a way over another’s land is permissive or with the owner’s consent unless the contrary appears. A mere permissive use of a way over another’s land, however long it may be continued, can never ripen into an easement by prescription. To establish a hostile use of another’s land, it does not require a heated controversy or a manifestation of ill will; rather, a hostile use is a use of such nature and exercised under such circumstances as to manifest and give notice that the use is being made under a claim of right.
Deans v. Mansfield, _ N.C. App. _, _, 707 S.E.2d 658, 662 (2011) (quotation marks, citations, brackets, and ellipses omitted).
*567Here, there is substantial evidence of public use, but conflicting evidence about whether the use was in such a manner as to “manifest and give notice that the use is being made under a claim of right.” Id. Use by the public of a right-of-way alone is generally insufficient to establish hostile use. Koenig v. Town of Kure Beach, 178 N.C. App. 500, 504, 631 S.E.2d 884, 888 (2006) (observing that “[m]ere use alone of a purported easement is not sufficient to establish the element of hostile use.”); see Roten, 135 N.C. App. at 475, 521 S.E.2d at 144-45 (holding that evidence of twenty continuous years of public use of the road in question failed to rebut the permissive use presumption). “Notice of a claim of right may be given in a number of ways, including ... by open and visible acts such as repairing or maintaining the way over another’s land.” Johnson v. Stanley, 96 N.C. App. 72, 75, 384 S.E.2d 577, 579 (1989) (citations omitted).
The evidence tending to support hostile use is as follows: The public has used Waterway Drive as a pedestrian and bicycle right-of-way for over twenty years, including since the residents erected a “Private Drive” sign along Waterway Drive in the early 1980s. The West Carteret Water Company installed a wáter main under Waterway Drive and the Town of Cedar Point installed fire hydrants along the street, although there is no evidence indicating whether this action was permissive or not.4 There is no evidence of discussions between members of the public and the landowners about Waterway Drive, but according to the affidavits submitted by defendant, the public believed Waterway Drive was a public road and that they had a right to use it. Defendant also highlights that Waterway Drive has never been closed to public use. That fact, however, supports plaintiffs’ position more than defendant’s because evidence of an ineffective objection to or attempted closure of the easement tends to support a finding of hostility. See Concerned Citizens of Brunswick County Taxpayers Ass’n v. State ex rel. Rhodes, 329 N.C. 37, 54, 404 S.E.2d 677, 688 (1991).
Additionally, the Town performed some minor maintenance of Waterway Drive. The Town filled in two potholes in 2006 and 2010 and removed some debris following hurricanes in the 1990s and 2000s. There is no evidence that the Town asked the landowners’ permission to patch Waterway Drive. Hostile use can be shown in part by *568maintenance of the path of an easement without permission from the landowner. See Johnson, 96 N.C. App. at 75, 384 S.E.2d at 579; Town of Sparta v. Hamm, 97 N.C. App. 82, 87, 387 S.E.2d 173, 176-77 (1990) (holding that where the town maintained the street in question, albeit poorly, hostile use had been established); West v. Slick, 313 N.C. 33, 58-60, 326 S.E.2d 601 615-16 (1985) (holding that where the state had built and graded the road, filled in ruts, and cleared branches, there was sufficient evidence to reach the jury).
Although the maintenance here was quite minor, our Supreme Court has found similarly minor maintenance to be sufficient evidence of hostile use to avoid a directed verdict. In Dickinson v. Pake, the Supreme Court found that the evidence was sufficient to rebut the presumption of permissive use and that the case should have gone to the jury. Dickinson v. Pake, 284 N.C. 576, 584, 201 S.E.2d 897, 902 (1974). The plaintiffs in that case had used the unpaved road for over twenty years to access their property and “performed what slight maintenance was required to keep [the road] in passable condition.” Id. at 582-83, 201 S.E.2d at 901. That maintenance consisted of raking leaves and scattering seashells on the roadway. Id. at 583.
As here, the landowners in Dickinson also modified the road by placing “shrubbery and old tires along one edge of the road so as to restrict travel to the well-defined roadway.” Id. at 582. There was no indication that the plaintiffs had ever asked for or received permission to use the road. Id. at 583, 201 S.E.2d at 902. The Court held that this evidence “would permit, but not compel a jury to find” in the plaintiffs’ favor. Id. at 583, 201 S.E.2d at 902. The majority finds that Dickinson is distinguishable because the maintenance in that case was continual. I note, however, that the court in Dickinson did not mention the frequency of the repairs or when they began.
Plaintiff contends that the evidence only supports a conclusion that the public’s use was permissive. The landowners believed Waterway Drive was private, and were aware of the public’s use of Waterway Drive, but thought that the public’s use was merely permissive and therefore never directly objected to the public’s use. “Mere failure of the owner of the servient tenement to object — even if he was aware of the use — is insufficient” to establish hostile use, Caldwell v. Branch, 181 N.C. App. 107, 111, 638 S.E.2d 552, 555 (2007), disc. rev. denied, 361 N.C. 690, 654 S.E.2d 248. Here, although an objection was never directly expressed, the “Private Drive” sign could communicate a lack of permission.
*569Perhaps most significantly, plaintiffs paved a large portion of Waterway Drive themselves without asking for permission from the Town. This fact, while highly relevant, see Town of Sparta, 97 N.C. App. at 87, 387 S.E.2d at 176 (“The defendants appearing at the Town Council meeting and apparently asking for their consideration in paving the ‘street’ gives rise to a strong inference that he thought it was a public way since the town could not pave a private driveway.”), is not dispositive. In Concerned Citizens, the landowner and his predecessor in interest had graded and paved the road in question. Concerned Citizens, 329 N.C. at 41-42, 404 S.E.2d at 680. The associated costs were paid entirely by the landowner. Id. Nevertheless, the Supreme Court found that the evidence in that case went “far beyond what this Court has required to establish the use as being ‘hostile,’ thus repelling any inference that it is permissive.” Id. at 51, 404 S.E.2d at 686.
Thus, neither party’s cited facts are dispositive on the issue of hostile use. Any individual piece of the evidence as presented here would likely be insufficient to rebut the permissive use presumption. Taken together, however, I would hold that they demonstrate a genuine issue of material fact as to whether the public’s use of Waterway Drive was hostile and that the trial court erred in granting summary judgment to plaintiffs on defendants’ claim of prescriptive rights in the encroachment area of Waterway Drive outside of the 1936 Front Street dedication.
VIII. Conclusion
For the foregoing reasons, I would reverse the trial court’s order granting summary judgment for plaintiffs and remand for entry of summary judgment for the Town on the issue of acceptance. I would also reverse the trial court’s order as to the issue of plaintiffs’ withdrawal and a prescriptive easement over the encroachment area and remand for further proceedings regarding the parties’ rights to that area. Therefore, I respectfully dissent in part.

. The record does not include a transcript of the summary judgment hearing, so I must rely only on the documents which were filed with the trial court and which are in our record. Further, even if the parties have only moved for partial summary judgment, it is not error for the trial court to grant summary judgment on all claims where both parties are given the opportunity to submit evidence on all claims before the trial court. See A-S-P Associates v. City of Raleigh, 298 N.C. 207, 212, 258 S.E.2d 444, 448 (1979) (holding that summary judgment on all claims was proper in that case because evidence was submitted on aÜ claims, although the relevant motion only requested summary judgment as to some of the claims before the trial court).


. The same would be true if I considered the acceptance under the common law of contracts. See Mosely v. WAM, Inc., 167 N.C. App. 594, 598-99, 606 S.E.2d 140, 143 (2004) (stating that “[i]f a question arises concerning a party’s assent to a written instrument, the court must first examine the written instrument to ascertain the intention of the parties.” (citation omitted)); Miller v. Russell,_N.C. App._,_, 720 S.E.2d 760, 764 (2011) (“The ultimate test in construing any written agreement is to ascertain the parties’ intentions in light of all the relevant circumstances.” (citations, quotation marks, and brackets omitted)).


. It is therefore possible for a dedication to remain revocable under N.C. Gen. Stat. § 136-96 even after acceptance, such as where the acceptance is by resolution or written instrument, but the dedication is never opened as a street and used by the public.


. I note that plaintiff filed a motion that we take judicial notice of some documents regarding the water main and hydrants which were not submitted to the trial court for purposes of the summary judgment hearing. We have denied that motion by separate order.